It is with deep emotion that I come to this rostrum on the eve of the funeral ceremonies at which the fraternal Egyptian people and the whole world will mourn President Anwar El Sadat. May the peace of the Almighty be with him. We feel his death as a great loss, not only for Egypt, which loses one of its greatest sons, but also for mankind. We must condemn the ignoble deed which cost him his life and wounded many members of the diplomatic corps. I wish to ask the delegation of Egypt to be good enough to transmit to the family of the deceased
and to the. Government of Egypt the sincere condolences of the Government and people of the Comoros. .
170.	I wish to congratulate Mr. Kittani on his election to the presidency of the thirty-sixth session of the General Assembly. His qualities as a diplomat and the distinction with which he represents his country in the Organization are guarantees for the success of our work, '.
171.	May I also be permitted to acknowledge the competence with which his predecessor, Mr. vou Wecimuu; fulfilled the mission we entrusted to him.
172.	I should also like to extend a welcome to Vanuatu and Belize, which have now joined the ranks of the great family of nations. I wish to assure them of the readiness of my Government to co-operate with them.
173.	On behalf of my delegation I should also like to express the admiration and respect which we have in the Comoros for the Secretary-General and the tireless efforts he is making in the service of peace throughout the world. In view of the tribulations and multiple dangers threatening mankind, the delicacy and difficulty inherent in the tasks with which we have entrusted him are more clearly seen.
174.	Perhaps never before have the peoples and States which we govern felt so strongly the threat which dally weighs upon them and which may at any moment imperil their very existence. Hence, it is urgent to adopt measures to express in terras of action the principles of law and justice which ate written into the Charter of the United Nations.
175.	Millions upon millions of human beings are placing their hopes in the Organization. That is an enormous responsibility, but it is not too great for our nations. Throughout the whole of its existence the United Nations has stood for justice and peace, and this Is not the least of its merits. Millions of men, yesterday reduced to exploitation and colonialism, are today upright, proud and determined to be recognized for what they are, namely, human beings. However, in order that the community of States may continue to be credible, a new structure based on mutual understanding must be given to International relations. We must demonstrate that the confidence that our peoples repose in it is not misplaced. We must prove, if only to ourselves, that we aw capable of showing that we are equal to our great responsibilities and that we can fulfill them.
176.	Thirty-one Members of the Organization, including my country, are suffering particularly acutely from the unfavorable economic situation which the world is experiencing at present, and therefore every day the circle of poverty, famine and disease closes in a little more on their peoples. Those countries, which we have decided to call the "least-developed", are faced with the most awesome structural problems, in terms of human as well as technical and financial resources, and are suffering from one or several geographic or climatic handicaps, such as the absence of a coastline, insularity, drought, cyclones, and so on. Thus each one of them lives with these difficulties in its own way in accordance with its specific con figuration.
177.'	Such is the case with the Islamic Federal Republic of the Comoros, my country, which, because of its insularity, is seriously handicapped by the absence of a solid Infrastructure in the air and maritime transport sectors and that of telecommunications. The development of those infrastructures, like the extension of the road network, Is among the priorities of my Government. But launching that program requires considerable assistance with financial resources, which at present we lack. An ambitious program aimed notably at connecting the principal economic centers of my country to the agricultural regions has been launched, however, thanks in particular to the assistance of the Kuwaiti and Saudi Arabian Bind.
178.	Yet such actions must be extended to all the other vital sectors of our economy, and this will be possible only through co-ordinated international action and with substantial technical and financial support, in particular from the developed countries, the organizations of the United Nations system and other developing countries that are in a position to provide U.
179.	We can therefore only be pleased at the growing interest that the Organization is showing in this category of countries and, thus, at the initiative of the French Government in hosting in Paris last month the United Nations Conference on the Least Developed Countries.
180.	One of the merits of that Conference is that it has made it possible for us to take stock of our problems, to determine the priorities involved and to define a strategy for each one of our countries with considerable realism. Unfortunately, we must deplore the lack of readiness displayed at that Conference by certain developed countries to participate in a substantial way in the development of these poorest countries. It is those negative attitudes which underlie the impasse which the North-South dialog has reached and which, in our opinion, are particularly dangerous because they can promote and multiply confrontations.
181.	To be sure, we in the third world also have a not Insignificant role In the success of the North-South dialog. We cannot overcome underdevelopment by continuing to devote a large part of cur meager resources to armaments, which are all the more harmful in that they increase our dependence on the suppliers. '
182.	The greet Powers must at last demonstrate moderation and realism and in particular stop giving the impression that their fundamental interests are constantly being threatened. Otherwise, a new form of cold war will emerge, giving priority to problems of security and defense to the detriment of the goals of co-operation and development contemplated for the new international economic order that we wish to establish.
183.	The International Meeting on Co-operation and Development dial is to take place at the end of this month at Cancun will give the principal Powers an exceptional opportunity to regain the confidence of the third world by showing that they will not go back to negative unilateral attitudes on the relevance of the North-South dialog. We hope that this meeting will result in a clear commitment to contribute to the launching of global negotiations and that a basic consensus can be reached.
184.	We are bound to observe that It Is the rivalry between the great Powers that underlies the unacceptable situation that continues to prevail in Afghanistan. We continue to feel that that country must regain its status as an independent and non-aligned State and that therefore the presence of foreign troops on its territory is illegal. Such crises not only threaten international peace and security but can have unforeseeable consequences.
185.	The unfortunate conflict which, broke out more than a year ago between Iran and Iraq, on the subject of which we have on numerous occasions expressed our great concern, does not simply constitute a threat to peace in the region. The repercussions of that confrontation on the sale and price of a product of fundamental importance show to what extent the general well-being may be endangered by any disturbance or crisis of significant magnitude. 1
186.	It is also the rivalry between the great Powers that underlies the explosive situation that today characterizes the region of the Indian Ocean and threatens to transform that area into an arena of permanent instability. In this connection we can only regret that because of the numerous obstacles produced by certain developed countries, the conference that the Organization expected to hold at Colombo this year to study the modalities for the implementation of the Declaration of the Indian Ocean as a Zone of Peace [General Assembly resolution 2832 (XXVI)] cannot take place.	'
187.	The industrialized world cannot invoke the great values of democracy, freedom and respect for human rights while at the same time trying to defend at all cost the most exorbitant elements of its interests and its most intolerable privileges, especially when we know that it is with the complicity of certain of those countries and the support of their multinational corporations that South Africa today succeeds in maintaining thousands of Africans in a situation of indescribable exploitation. It is thanks to their aid that Pretoria continues to defy with impunity the decisions of the Organization by illegally occupying Namibia while systematically persecuting the representative of its people, SWAPO.
188.	We must also deplore the fact that because of the veto cast by certain permanent members, the Security Council has been unable so far fully to assume, its responsibilities pursuant to the unanimous request of African and non-aligned countries. It was because of that impediment and the general Impasse that faced the Organization that a special session of the General Assembly devoted to this important question was held right here last month. On that occasion, as every time that this problem has been debated, by the international community, there was unanimous agreement that severe measures should be token to force South Africa to comply with our decisions.
189.	Unfortunately, it seems that neither our unanimous support for the struggle of the Namibian people nor successive condemnations have been sufficient. Only concerted and collective international action is likely to lead Pretoria to observe even its own commitments. For such action, my delegation believes Security Council resolution 435 (1978) must constitute our base of reference. We must now attempting to re-examine it under the pretext of attempting to improve it. For any hesitation  in its implementation will only serve to strengthen South Africa's intransigence.
190.	Tho great Powers must agree to severe sanctions being imposed upon the apartheid regime and must change their complacent attitude with respect to it, just as they must stop supporting Israel by providing it with the means for its annexationist and expansionist policy. '
191.	The attack upon the Iraqi installation at Himuz, which my country severely condemned at the time, clearly shows Israel's deliberate will to continue to resort to force, in violation of the Charter. The means put at its disposal make it possible for the Zionist forces to extend their grip by occupying Palestinian land, by shamelessly Judaizing the occupied territories and by high-handedly taking over Jerusalem, the Holy City, the sacred center of all revealed religions.
192.	Israel can no longer continue to ignore the Palestinian fact, the right of that people to self-determination and to found an independent State upon its own soil. I wish to take this opportunity to reaffirm once again the steadfast support of the Government of the Comoros for the just cause of the Palestinian people and for their sole representative, the PLO.
193.	In the case of Kampuchea, the Organization has called for the urgent and immediate withdrawal of all foreign troops based in that territory so that the people of Kampuchea may choose their Government through democratic process.
194.	With regard to the situation in Western Sahara, we have noted with satisfaction the position adopted by His Majesty the King of Morocco, Hassan II, at the recent session of the Assembly of Heads of State and Government of the Organization of African Unity held at Nairobi, whereby he agreed to the organization of a referendum in that Territory. We hope Uiat this new situation, as well as the atmosphere of frankness that prevailed during the recent meeting at Nairobi of the QAU Implementation Committee entrusted with following up this question, will make possible an early solution satisfactory to all the parties concerned in this tragic problem.
195.	' Before concluding this rapid examination of the international situation, I should like to refer once again to a question with which the Assembly is fully familiar and which, as far as we Comorians are concerned, remains a subject of constant concern: the question of the Comorian island of Mayotte.
1%. As everyone knows, this problem arose upon the accession of the Comoros to Independence. I shall not go into the historical background of this question here, since a specific debate will be devoted to it during the present session. For the time being 1 shall merely recall that each time this question has been debated by the international community there has been unanimity in affirming that Mayotte is an integral part of the Comoros and that, as such, it should be reintegrated into the Comorian entity.
197. Africa, supported in this respect by the General Assembly, the non-aligned movement, the Organization of the Islamic Conference and all peoples that cherish peace and justice, is increasing its endeavors to achieve this
end, An ad hoc committee especially instructed to follow the development of this question has. been created by the OAU, It is to meet this year in the Comoros during the month of .November in order to take stock of the situation.
198.	On 5 October of this year, during an official visit to Paris, the President of the Islamic Federal Republic of the Comoros, Mr. Ahmed Abdallah Abderemane, considered this matter with the President of France, Mr. Francois Mitterand. In particular, the President of the Comoros expressed the hope that the negotiations with regard to this question that had been begun with the previous Government of France would be continued.
199.	The understanding attitude of the President of the French Republic and his readiness to do everything possible to break the existing deadlock, and the-French Socialist Party's constant denunciation of the attempts made by certain colonialist factions to separate Mayotte from the Comorian entity, have led us to hope that a satisfactory solution in keeping with the relevant resolutions of the Organization can quickly be found to this unfortunate problem.
200.	In conclusion, I should like to express the hope that the United Nations will fulfill its primary purpose and continue to provide a forum for an enlightened exchange of views on international questions. If we wish to have a new world in which peace, security and prosperity are assured to all, we must understand that this will not happen by itself. The Islamic Federal Republic of Comoros will continue to contribute, within the limits of its modest means, to the achievement of the noble goals written into the Charter
